DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on February 18, 2021 to the non-final Office action of January 22, 2021 is acknowledged.  The Office action on the currently pending claims 1-2, 4-13, and 18-20 follows.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 5 Ln.4: “[a second-- fusible element…”
See next page→
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent apparatus claims 1, 12, and 19 for the reasons provided in the non-final Office action of January 22, 2021.
In the amendments filed on February 18, 2021, Applicant amended independent claim 1 to incorporate the subject matter of previously pending dependent claim 3 (now cancelled) in order to place the claim in condition for allowance, as noted in the previous Office action.  The double patenting rejection made to claim 1 is hereby withdrawn due to the scope of the claim now being sufficiently divergent from the scope of claim 1 of co-pending application 16/789,857.
Applicant further amended independent claim 12 to incorporate the subject matter of previously pending dependent claim 14 (now cancelled) in order to place the claim in condition for allowance, as noted in the previous Office action.
Claims 1, 2, 5, 8-10, 12-13 and 19 were also amended in order to address the claim objections made in the previous Office action. The claim amendments have been fully considered and accepted. The claim objections are hereby withdrawn.
The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection made to claims 15-17 is also withdrawn due to the claims being cancelled.
Applicant also submitted amended figures on February 18, 2021, in order to address the drawing objection made in the previous Office action.  The newly submitted drawings of 
Finally, the Office has not identified any other double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/STEPHEN S SUL/            Primary Examiner, Art Unit 2835